FOLEY, J.
These two cases were consolidated for appeal from determinations by the Public Employe Relations Board (PERB) that petitioner (employer), Rural Road Assessment District No. 3, committed an unfair labor practice in discharging respondents (employes) in violation of ORS 243.672(1) (a), (c) of the Oregon Public Employe Relations Act. The Board found that respondents were discharged as a result of their participation in labor organization activities and ordered reinstatement with back pay as authorized by ORS 243.676(2). Petitioner contends that respondents were fired for cause and that the Board’s determinations are not supported by substantial evidence.
Our review is limited to a determination of whether the PERB’s order is “* * * supported by reliable, probative and substantial evidence * * ORS 183.480(7) (d).
Thus the only issue before this court in these cases is whether there was substantial evidence to support the finding of the Board that respondents were discharged as a result of their participation in labor organizing activities.
It is sufficient to say that there was ample evidence from which the PERB could conclude, as it did, that the real reason for the discharge of respondents Becker and Pettet was their union activity.
Affirmed.